Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Lint on 27 July 2022.
The application has been amended as follows: 
C1 – Lines 16-23 “the information processor that categorizes mobility of the ossicles into one of a plurality of mobility evaluation levels on a basis of the sensor voltage value output from the force sensor, categorizes vibration transmission efficiency of the ossicles into one of a plurality of vibration transmission efficiency evaluation levels on a basis of the amplified potential value; and outputs the value of the mobility evaluation level categorized by the information processor and the value of the vibration transmission efficiency evaluation level categorized by the information processor,” is be amended to
               --wherein the information processor is further configured to:
                              categorize mobility of the ossicles into one of a plurality of mobility evaluation levels on a basis of the sensor voltage value output from the force sensor,
                              categorize vibration transmission efficiency of the ossicles into one of a plurality of vibration transmission efficiency evaluation levels on a basis of the amplified potential value,
                              and output the value of the mobility evaluation level categorized by the information processor and the value of the vibration transmission efficiency evaluation level categorized by the information processor; and –
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The previously applied rejections of claims 1-8 under 35 U.S.C. 101 have been withdrawn in light of the applicant’s arguments that the additional elements of the amended independent claims 1 and 8 reflect an improvement to the technical field such that the additional elements integrate the judicial exception into a practical application, yielding improvements in patient outcomes in the art by improving the ability to perform adequate surgery even if the operator has little surgical experience. The argument that the claimed invention reflects an improvement to the technical field is further supported by the novelty and non-obviousness of the claims in view of the prior art. In addition, applicant’s arguments that the additional elements, specifically “an amplifier that amplifies the detected potential value of the cochlear microphonic” is not well-understood, routine, or conventional in the field in combination with the other elements such that it amounts to significantly more is convincing in view of the reasons for allowance presented below, as even when amplifiers are taught in the prior art, the particular use and combination relating to the amplifier is not conventional or routine.
Regarding claim 1, the prior art of the record fails to teach or sufficiently suggest in combination with all other limitations “an amplifier that amplifies the detected potential value of the cochlear microphonic; the information processor that categorizes mobility of the ossicles into one of a plurality of mobility evaluation levels on a basis of the sensor voltage value output from the force sensor, categorizes vibration transmission efficiency of the ossicles into one of a plurality of vibration transmission efficiency evaluation levels on a basis of the amplified potential value; and outputs the value of the mobility evaluation level categorized by the information processor and the value of the vibration transmission efficiency evaluation level categorized by the information processor, wherein the database stores the value of the mobility evaluation level and the value of the vibration transmission efficiency evaluation level”. 
As discussed in previous office actions, Iwakura teaches a mobility evaluator that categorizes the mobility of the ossicles into one of a plurality of mobility evaluation levels on a basis of the sensor voltage value output from the force sensor (Abstract—judging the mobility level based on output of the force detector) as well as an output that outputs a value of the mobility evaluation level (Abstract—displaying portion). However, Iwakura is silent regarding amplifying the detected value of a cochlear microphonic or a vibration transmission efficiency evaluator which would utilize this amplified value. Petit (U.S. 20180055908 A1) teaches a system for hearing loss prevention and/or treatment wherein it is stated that during audiological testing a cochlear microphonic response is collected from an electrode inserted in the round window and amplified (Paragraph 0349). However, Petit additionally gives no indication that this amplified signal should be utilized with a vibration transmission efficiency evaluator.
Claims 2-3, and 5-7 are allowable as dependents of claim 1. 
Claim 8 is allowable for similar reasons.
Regarding claim 9, the prior art of the record fails to teach or sufficiently suggest in combination with all other limitations “wherein the probe is detachably supported by a fixation fulcrum and the force sensor at two points that are respectively at the center of gravity and a base end of the probe, the probe has a recess formed at the center of gravity, and the fulcrum metal fitting includes a support that supports the probe while fitting into the recess and attracts the probe using a magnetization force”. While Iwakura teaches the measuring probe as described in previous actions and including the probe being supported by a fixation fulcrum and the force sensor at two points that are respectively at the center of gravity and a base end of the probe (Fig. 2—the central probe body is supported near a center of gravity by the yoke and near the base by the spring), there is no indication that the probe should be detachably supported or that the probe should include a recess formed respectively at the center of gravity or a support that supports the probe while fitting into the recess and attracts the probe using a magnetization force.
Claims 10-11 and 13-15 are allowable as dependents of claim 9.
Regarding claim 16, the prior art of the record fails to teach or sufficiently suggest in combination with all other limitations “a charge amplifier, the piezoelectric sensor converts a reaction force to a force exerted by the actuator via the probe to the ossicles into a charge signal, and the charge amplifier converts the charge signal into a voltage and outputs the voltage; wherein the fulcrum metal fitting is formed to cover the probe from both sides in a left- right direction, a rotational shaft that extends orthogonally to the probe in a top view and pivotably supports the probe in a top-bottom direction is provided, and the rotational shaft is disposed to penetrate the probe and the fulcrum metal fitting”. While Iwakura teaches the measuring probe as described above in previous actions including a fulcrum metal fitting which covers the probe from both sides in a  left-right direction (Fig. 2 and Fig. 6—the yoke covers the probe on both sides in a left-right direction), it does not teach or indicate the inclusion of a rotational shaft that extends orthogonally to the probe in a top view and pivotably supports the probe in a top-bottom direction is provided, and the rotational shaft is disposed to penetrate the probe and the fulcrum metal fitting. Iwakura is additionally silent regarding amplifying the detected value of a cochlear microphonic or a vibration transmission efficiency evaluator which would utilize this amplified value. Petit (U.S. 20180055908 A1) teaches a system for hearing loss prevention and/or treatment wherein it is stated that during audiological testing a cochlear microphonic response is collected from an electrode inserted in the round window and amplified (Paragraph 0349). However, Petit additionally gives no indication that this amplified signal should be utilized with a vibration transmission efficiency evaluator.
Claims 17-21 are additionally allowable as dependents of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791